Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Noerpel  et al (US 2019/0207676) (hereinafter Noerpel) in view of D1: RAOSK: “Parametric design and analysis of multiple-beam reflector antennas for Satellite communications", IEEE ANTENNAS AND PROPAGATION MAGAZINE, IEEE SERVICE CENTER, PISCATAWAY, NJ, US, vol.45, no.4, 1 August 2003(2003-08-01), pages26-34, XP011102960).
 	Regarding claim 1, Noerpel discloses a non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method for scheduling a variable stayout distance when beam hopping (see Noerpel, p.[0009], [0065]), the method comprising:
 	providing an illumination area of a satellite and candidate beam centers disposed in the illumination area (see Noerpel, Fig. 2, p. [0011], [0033]); 
 	measuring a respective scan angle from an antenna boresight to a respective beam center of the candidate beam centers (see Noerpel, p. [0011], e.g., a beamforming coefficient vector is precomputed for each of these grid points, such that the coefficient vector creates a beam in the direction (i.e., scan angle) of the grid point with the desired beam shape and directivity, and  The 
  	However, Noerpel does not expressly disclose the method comprising: determining a reuse factor k, for each of the candidate beam centers, based on a proportion of the respective scan angle to a maximum scan angle.
	Rao discloses the above recited limitations (see Rao, page 28, page 31, section 6).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Rao’s teachings into Noerpel.  The suggestion/motivation would have been to provide quick design and performance analysis of multiple –beam antennas as suggested by Rao. 	
 	Regarding claim 2, the combined teaching of Noerpel and Rao disclose the method of claim 1, wherein the illumination area comprises imaginary cells superimposed on the illumination area, each cell has a cell center, and wherein each of the candidate beam centers comprises one of the cell centers (see Noerpel, Figs. 4a-4b, 5c, p. [0009], [0011], and [0039], e.g., center cell 401).
 	Regarding claim 3, the combined teaching of Noerpel and Rao disclose the method of claim 2, wherein the centers of the imaginary cells are restricted to a hexagonal lattice (see Noerpel, Figs. 4a-4b, 5c, p. [0009], [0011], and [0065]).
 	Regarding claim 4, the combined teaching of Noerpel and Rao disclose the method of claim 2 wherein the centers of the imaginary cells are not restricted to a hexagonal lattice (see Noerpel, p. [0040], e.g., as the satellite travels above this geographic region of the Earth, or as 
 	Regarding claim 5, the combined teaching of Noerpel and Rao disclose the method of claim 1, wherein imaginary cells are substantially hexagonal in shape (see Noerpel, Figs. 4a-4b, 5c, p. [0009], [0011], and [0039], e.g., Fig. 4a shows a pattern of 9 rings of uniform hexagonal cells illuminated in the Lat/Long space of the surface of the Earth the y-axis being the Longitude and the x-axis being the Latitude, and p. [0048]).
 	Regarding claim 11, Noerpel discloses beam forming system to schedule using a variable stayout distance when beam hopping, the system comprising: 
a satellite covering an illumination area and candidate beam centers disposed in the illumination area (see Noerpel, Fig. 2, p. [0011], [0033]); and 
a stayout scheduler to measure a respective scan angle from an antenna boresight to a respective beam center of the candidate beam centers (see Noerpel, p. [0011], e.g., a beamforming coefficient vector is precomputed for each of these grid points, such that the coefficient vector creates a beam in the direction (i.e., scan angle) of the grid point with the desired beam shape and directivity, and  The beamforming coefficient vector required to form the beam at the cell center is obtained by interpolating the precomputed beamforming coefficient vectors corresponding to the grid points nearest to the mapped cell center).
	However, Noerpel does not expressly disclose the system comprising: to determine a reuse factor k, for each of the candidate beam centers, based on a proportion of the respective scan angle to a maximum scan angle.
	Rao discloses the above recited limitations (see Rao, page 28, and page 30, section 6).
	It would have been obvious to a person of ordinary skilled in the art before the effective 
 	Regarding claim 12, the combined teaching of Noerpel and Rao disclose the system of claim 11, wherein the illumination area comprises imaginary cells superimposed on the illumination area, each cell has a cell center, and wherein each of the candidate beam centers comprises one of the cell centers (see Noerpel, Figs. 4a-4b, 5c, p. [0009], [0011], and [0039], e.g., cell center 401).
 	Regarding claim 13, the combined teaching of Noerpel and Rao disclose the system of claim 12, wherein the centers of the imaginary cells are restricted to a hexagonal lattice (see Noerpel, Figs. 4a-4b, 5c, p. [0009], [0011], and [0065]).
 	Regarding claim 14, the combined teaching of Noerpel and Rao disclose the system of claim 12, wherein the centers of the imaginary cells are not restricted to a hexagonal lattice (see Noerpel, p. [0040], e.g., as the satellite travels above this geographic region of the Earth, or as the HAP flies a figure eight or circular or linear pattern, the platform antenna maintains the same uniform cell pattern in the Lat/Long space on the surface of the Earth).
 	Regarding claim 15, the combined teaching of Noerpel and Rao disclose the system of claim 12, wherein imaginary cells are substantially hexagonal in shape (see Noerpel, Figs. 4a-4b, 5c, p. [0009], [0011], and [0039], e.g., Fig. 4a shows a pattern of 9 rings of uniform hexagonal cells illuminated in the Lat/Long space of the surface of the Earth the y-axis being the Longitude and the x-axis being the Latitude).
Allowable Subject Matter
Claims 6-10, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, in particular, Noerpel et al (US 2016/0105806) discloses multibeam coverage for a high altitude platform, and see Fig. 1, p. [0040], Fig. 22, p.[0080]).
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477